                        UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                              EASTERN DIVISION

                                  NO. 4:20-CR-00003-D



  UNITED STATES OF AMERICA                         DEFENDANT’S SENTENCING
                                                 MEMORANDUM AND REQUEST FOR
   v.                                              DOWNWARD DEPARTURE OR
                                                         VARIANCE
  JACQUES YVES SEBASTIEN
  DUROSEAU



        The Defendant, Jacques Yves Sebastien Duroseau, by and through counsel,

respectfully submits this sentencing memorandum in support of his request for a

reasonable sentence.    In consideration of his military service, the trauma that Mr.

Duroseau suffered as a child (USSG § 5H1.3), lack of criminal history, and his untreated

mental illness, the defense argues that a sentence below the advisory Guideline range is

sufficient but not greater than necessary to accomplish the sentencing goals of 18 U.S.C.

§ 3553(a).

                        FACTS RELEVANT TO SENTENCING

        Mr. Duroseau was born in Port-au-Prince, Haiti, in 1986. Haiti is a poor country

that has been the victim of several natural disasters and sustained political unrest. Due

to these factors, the people of Haiti are living through a true humanitarian crisis. Haiti




                                            1
has been facing a cholera outbreak since 2010. 1 The maternal mortality rate in 2003 was

523 deaths per 100,000 live births, these rates were the worst in the hemisphere. 2

Additionally, a Haitian Health Ministry survey conducted in the 1980s identified the

mortality rate at 1,400 per 100,000 live births. 3 This is the condition of Haiti when Mr.

Duroseau was born.            In addition to health conditions, Mr. Duroseau had to survive

natural disasters in the form of earthquakes and hurricanes. Unfortunately, as Mr.

Duroseau knows, these conditions have not gotten better, they have deteriorated with

the increase of crime and drug cartel operations. 4

        At the young age of five years old, in 1991, Mr. Duroseau saw the first of several

coup d’état in his country. This governmental unrest caused suffering for the people of

Haiti, and Mr. Duroseau’s childhood was impacted severely by this unrest. He suffered

from watching violence and the conditions’ lawlessness created in his hometown.

Unfortunately, the 1991 coup was not the only coup he lived through. Mr. Duroseau had

to endure another, more violent, uprising in 1994. At the young age of approximately 9

years old, Mr. Duroseau remembers watching shootouts and armed tanks roll through

his neighborhood. Mr. Duroseau also saw criminal elements, such as gangs and drug




1
  See https://www.npr.org/sections/goatsandsoda/2016/10/21/498704601/paul-farmer-is-surprised-and-upset-and-
humbled-after-visit-to-haiti
2
  Testimony of Paul Farmer before the Committee on Foreign Relations, United States Senate.
https://www.foreign.senate.gov/imo/media/doc/FarmerTestimony030715.pdf
3
  . See Jean-Louis R. Diagnostic de l’état de santé en Haïti. Forum Libre I (Médecine, Santé et Démocratie en Haïti)
1989: 11-20
4
  See 2019 Drug Enforcement Administration National Drug Threat Assessment, pages 106-07, December 2019,
https://www.dea.gov/sites/default/files/2020-01/2019-NDTA-final-01-14-2020_Low_Web-DIR-007-20_2019_1.pdf

                                                         2
cartels, take advantage of the situation and cause further destruction of property and

human lives. It was during this coup, Mr. Duroseau saw his future; Mr. Duroseau also

saw members of the United States Marine Corps, as part of Operation Uphold

Democracy, come into his neighborhood and take on the criminals, thugs and cartels. In

his exit interview, Mr. Duroseau recounts how he still sees movement of Marines into a

tactical position – weapons at the ready- when he goes to sleep. When Mr. Duroseau saw

these men wearing green uniforms, fighting for his freedom, he decided at that point that

he wanted to be a United States Marine.

      In June of 2011, while not yet an American citizen, Jacques Duroseau achieved his

dream and joined the United States Marine Corps. When he joined, he did a survey to

answer the question “why he joined the Marine Corps.” See Exhibit A “Why I joined the

Marine Corps” Statement attached. He stated because the challenge was a worthy one,

he saw the courage the men showed when they came into Haiti in 1994, and he wanted

to attain physical fitness.   Finally, Mr. Duroseau stated that physical fitness was

important because, as a child growing up in Haiti, nutrition, safe sources of food and

good health were not normal luxuries. On July 21, 2011, Mr. Duroseau became a United

States Marine. As a Marine he served in war zones, aboard ships, as a trainer at the USMC

Officer Candidate School at Quantico, and taught Marines who needed additional

training so they could defend American Embassies abroad. At all of his postings, Mr.

Duroseau served as an exemplary Marine scoring above his peers in fitness reports and


                                            3
progressing in rank. See Exhibit B, USMC Certificates of Achievement and Fitness

Reports.

         In 2013, Mr. Duroseau was deployed to Afghanistan in support of Operation

Enduring Freedom. When he deployed, he was not yet an American citizen; because of

this fact his application for citizenship was in jeopardy because he was overseas during

his application period. He risked a lapse in his residency, which would, in turn,

jeopardize his ability to gain citizenship.               Instead of requesting to stay stateside, Mr.

Duroseau understood that he risked his citizenship by deploying to serve his adopted

country. Due to the valor and determination showed by Mr. Duroseau, his command

took all actions possible to ensure that he could still become a citizen. On March 1, 2013,

while on a battlefield in Afghanistan, Mr. Duroseau became a citizen of the country he

fought for. Soon after his citizenship ceremony, Mr. Duroseau was back in the fight

against the Taliban. Unfortunately, during combat actions, Mr. Duroseu was injured and

suffered traumatic brain injury, concussion, and lacerations to his torso. 5

         After his last tour, USMC records indicate that he was diagnosed with PTSD,

traumatic brain injury, and other post combat ailments. PSR ¶ 44. Also noted within

USMC records was a change in mood and demeanor. This, alone is not unusual, but

when it is combined with receiving news about his family and friends in Haiti, it placed




5
  It appears that the processing for awards associated with combats wounds was initiated, but not completed prior to
the discharge of Mr. Duroseau.

                                                         4
great strain on Mr. Duroseau. Being a person who trained to act decisively and address

injustice, Mr. Duroseau lawfully purchased firearms and transported the firearms and

affiliated equipment on a plane to Haiti, after checking them as luggage. His actions of

transporting firearms to Haiti without permission of the Department of Commerce brings

before this Court today.

                                       ARGUMENT

       After considering the § 3553(a) factors, the court must make an “individualized

assessment” to craft a sentence that is “sufficient, but not greater than necessary.” Gall v.

United States, 552 U.S. 38, 50 (2007); 18 U.S.C. § 3553(a). Applying the § 3553(a) factors to

this case reveals that a sentence below the Guideline range is sufficient but not greater

than necessary to accomplish the goals of sentencing. Accordingly, we respectfully

request that this Court impose a sentence below the recommended Guideline range.

       A. Mr. Duroseau’s military service, good works and minimal criminal history support a
          downward departure or variance.

       Section 5H1.11 of the Guidelines provides that “[m]ilitary service may be relevant

in determining whether a departure is warranted, if the military service, individually or

in combination with other offender characteristics, is present to an unusual degree and

distinguishes the case from the typical cases covered by the guidelines.” U.S.S.G. §

5H1.11. Mr. Duroseau’s military service distinguishes his case from typical cases and

warrant a downward departure or variance.



                                             5
       Mr. Duroseau served in the USMC with distinction. In addition to stateside duties

and duties afloat, he served in the United States Central Command Area of Operations

in support of Operation Enduring Freedom. His creditable service earned him numerous

awards and decorations. While an active duty Marine he earned the Navy Marine Corps

Achievement Medal (with 2 Oak Leaves), the National Defense Medal, the Global War

on Terrorism Service Medal, the Navy Marine Corps Overseas Service Ribbon (with 2

Oak Leaves), and the Afghanistan Campaign Medal. Unfortunately, after Mr. Duroseau’s

service in Afghanistan, he lost faith in his command after he requested an opportunity to

speak to the Ambassador in Haiti. As Mr. Duroseau was separating from the Marine

Corps, he was medically evaluated. PSR ¶ 43.           As a result of this evaluation, Mr.

Duroseau was diagnosed as suffering from traumatic brain injury, PTSD and other

service related injuries.

       As the court is aware, the presentence report identifies that Mr. Duroseau has a

minimal criminal history. PSR ¶ 32. As a person with a Criminal History Score of 1, he

is not representative of the typical defendant before the court. Id. The lack of a criminal

history is evidence of how aberrant this behavior is. Further, it reinforces the need for

treatment to assist him in his post-conviction life.

       Mr. Duroseau has a need for medical and mental health treatment as a direct result

of his military service, accordingly, this supports a downward variance. See 18 U.S.C. §

3553(a)(2)(D) (court must consider the need for the sentence imposed to provide the


                                              6
defendant with needed treatment). As the presentence report identifies, although Mr.

Duroseau feels that he is a physically healthy individual, the USMC did determine that

he did have a traumatic brain injury and PTSD as a result of his military service. PSR ¶

45. This was a service-connected injury and is not connected to the allegations that are

the subject of his sentencing. Id. As such, there is no dispute that Mr. Duroseau’s service

resulted in long standing injuries for which he is in need of receiving treatment.

Accordingly, he is in need of continuing medical support to address his traumatic brain

injury and the related issues associated with the injury.     Without such therapy, Mr.

Duroseau’s medical conditions will unfortunately likely to affect him for years to come.

These factors distinguish his case from typical cases and warrant a downward departure

or variance.

       B. Mr. Duroseau’s untreated mental and emotional conditions support a downward
          departure or variance.

       As the presentence report confirms, Mr. Duroseau suffers from multiple mental

and emotional conditions caused by the extreme deprivation and mental health neglect

he suffered throughout his childhood. Mr. Duroseau’s mental and emotional conditions

include depression, post-traumatic stress disorder, traumatic brain injury, anxiety, with

a possibility of bi-polar disorder. PSR ¶¶ 44 and 45.   Mr. Duroseau requests a mental

health evaluation and treatment while in the BOP.

       Section 5H1.3 of the Guidelines provides that “[m]ental and emotional conditions

may be relevant in determining whether a departure is warranted, if such conditions,
                                             7
individually or in combination with other offender characteristics, are present to an

unusual degree and distinguish the case from the typical cases covered by the

Guidelines.”   U.S.S.G. § 5H1.3.    Mr. Duroseau’s serious mental health conditions,

combined with the trauma he experienced as a child and the trauma experienced while

on active duty, distinguish his case from typical cases and warrant a downward

departure or variance.

      As noted above, Mr. Duroseau had a highly traumatic childhood. It included a

coup d’état, an earthquake requiring United Nations assistance, armed conflict on his

street at the age of 9, and crippling poverty that created a humanitarian and medical

disaster. These are the very traumatic events that motivated Mr. Duroseau to return to

Haiti, and these are the very conditions that are present to an unusual degree and highly

distinguishable from other basis within the guidelines.          His childhood clearly

distinguishes him from the typical defendant and warrants a downward departure or

variance.

      Mr. Duroseau’s need for mental health treatment also supports a downward

variance. See 18 U.S.C. § 3553(a)(2)(D) (court must consider the need for the sentence

imposed to provide the defendant with needed treatment). Despite Mr. Duroseau’s

history of mental health problems and need for treatment, he has never received

sustained therapy or counseling to address his disorders. PSR ¶ 45. As a result, Mr.




                                            8
Duroseau is still in need of the tools to assist him in managing his behavior. Therapy, is

what is needed in this case.

       Unfortunately, Mr. Duroseau is unlikely to receive any mental health treatment in

the Bureau of Prisons.     See, e.g., Christine Thompson & Taylor Elizabeth Eldridge,

Treatment Denied: The Mental Health Crisis in Federal Prisons, WASH. POST/THE MARSHALL

PROJECT (Nov. 21, 2018) (discussing the low treatment rate for federal prisoners). 6 Indeed,

a 2017 report issued by the Office of the Inspector General found that “only 3 percent of

the BOP’s sentenced inmate population was being treated regularly for mental illness,”

despite an internal BOP study suggesting that approximately 19 percent of federal

inmates had a history of mental illness and a Bureau of Justice Statistics report concluding

that “45 percent of federal inmates had symptoms or a recent history of mental illness.”

OFFICE OF INSPECTOR GEN., U.S. DEP’T JUSTICE, REVIEW OF THE FEDERAL BUREAU OF PRISONS’

USE OF RESTRICTIVE HOUSING FOR INMATES WITH MENTAL ILLNESS (2017). 7 For this reason,

Mr. Duroseau’s best hope for sustained mental health counseling (in conjunction with

intensive substance abuse treatment) lies in the community-based treatment that this

Court can impose during Mr. Duroseau’s term of supervised release. A sentence below

the Guidelines will ensure that Mr. Duroseau receives the treatment he needs sooner


6
  Available at https://www.washingtonpost.com/news/national/wp/2018/11/21/feature/federal-
prisons-were-told-to-improve-inmates-access-to-mental-health-care-theyve-failed-
miserably/?utm_term=.0742d9dc0a94 and
https://www.themarshallproject.org/2018/11/21/treatment-denied-the-mental-health-crisis-in-
federal-prisons.
7
  Available at https://oig.justice.gov/reports/2017/e1705.pdf.
                                              9
rather than later. Accordingly, Mr. Duroseau’s need for treatment warrants a downward

departure or variance.

                                      CONCLUSION

      The Defendant, Jacques Yves Sebastien Duroseau, is asking this Court for a below-

Guidelines sentence to allow him the opportunity to receive treatment and continuing

care. Given the individualized circumstances of this case, a downward departure or

variance is necessary to achieve a sentence that is “sufficient but not greater than

necessary.” Accordingly, Mr. Duroseau asks this Honorable Court to impose a sentence

below the recommended Guideline range.

      Respectfully requested this 23d day of February, 2021.


                                       G. ALAN DUBOIS
                                       Federal Public Defender

                                       /s/ Edward D. Gray
                                       EDWARD D. GRAY
                                       Assistant Federal Public Defender
                                       Attorney for Defendant
                                       Office of the Federal Public Defender
                                       150 Fayetteville Street, Suite 450
                                       Raleigh, North Carolina 27601
                                       Telephone: 919-856-4236
                                       E-mail: Edward_Gray@fd.org
                                       N.C. State Bar No. 37539
                                       LR 57.1 Counsel Appointed




                                          10
                              CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a copy of the foregoing was served upon:

Sebastian Kielmanovich
Lori B. Warlick
Assistant United States Attorney
United States Attorney’s Office
Eastern District of North Carolina
Fayetteville St., Suite 2100
Raleigh, NC 27601

by electronically filing the foregoing with the Clerk of Court on February 23, 2021, using
the CM/ECF system which will send notification of such filing to the above.

      This the 23d day of February, 2021.

                                         /s/ Edward D. Gray
                                         EDWARD D. GRAY
                                         Assistant Federal Public Defender
                                         Attorney for Defendant
                                         Office of the Federal Public Defender
                                         150 Fayetteville Street, Suite 450
                                         Raleigh, North Carolina 27601
                                         Telephone: 919-856-4236
                                         E-mail: Edward_Gray@fd.org
                                         N.C. State Bar No. 37539
                                         LR 57.1 Counsel Appointed




                                            11
